Citation Nr: 0719972	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-13 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma, claimed as due to Agent Orange and diesel fuel 
exposure.

2.  Entitlement to an effective date earlier than September 
13, 2002, for the grant of service connection for tinnitus, 
to include the issue of whether there was clear and 
unmistakable error (CUE) in the January 1992 rating decision 
that did not consider this claim in adjudicating a claim of 
entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The tinnitus issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the veteran if further action is required on his part.


FINDING OF FACT

There is no competent and persuasive evidence that shows a 
causal link between the veteran's basal cell carcinoma and 
any remote incident of service, to include exposure to Agent 
Orange or diesel fuel.


CONCLUSION OF LAW

The veteran's basal cell carcinoma was not incurred in or 
aggravated by active service, nor may it be presumed to have 
occurred therein, to include as due to Agent Orange or diesel 
fuel exposure.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, and 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The veteran alleges that while in the military working as an 
aircraft propeller repairman, he was exposed to diesel fuel 
mixed with herbicides, to include Agent Orange.  He alleges 
the fuel mixture contained, among other things, arsenic, 
which he alleges is responsible for his current skin 
condition. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

A "presumption" exists under the laws and regulations 
pertaining to Agent Orange exposure.  38 U.S.C.A. § 1116 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.307(a)(6) and 
3.309(e).  That is, a disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309(e) will 
be considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.  A 
veteran is presumed to have been exposed to herbicides if he 
or she served in Vietnam between January 9, 1962, and May 7, 
1975, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116(f) (West 2002).  In this 
case, there is affirmative evidence that the veteran served 
in Vietnam during the relevant time period and thus was 
presumptively exposed to herbicides. 

In this case, the veteran has been diagnosed with basal cell 
carcinoma, which is not included on the list of diseases 
associated with Agent Orange exposure.  See 38 C.F.R. § 
3.309(e).

Where a veteran served continuously 90 days or more, and 
carcinoma becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Here, this provision is inapplicable because 
there is no medical evidence of the veteran having basal cell 
carcinoma until 1998, nearly thirty years after his 
separation from service.

Accordingly, the crucial inquiry is whether the veteran's 
basal cell carcinoma can be directly linked to any remote 
incident of service, to include exposure to Agent Orange.  
See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) 
(the regulation does not preclude a veteran from establishing 
direct service connection with proof of actual direct 
causation). 

The Board notes that the veteran does not contend exposure to 
Agent Orange is the cause of his current condition.  Rather, 
he claims the mixture of herbicides with the diesel fuel he 
was regularly exposed to in the military contained chemicals 
responsible for his current skin condition.  

In the absence of a presumption, as is the case here, in 
order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

It is noteworthy that while the veteran is presumed to have 
been exposed to Agent Orange, no such presumption exists for 
the exposure of diesel fuel.  Accordingly, objective 
confirmation of such exposure must be shown in the record.  
The Board finds no such confirmation here. 

The veteran's DD-214 confirms his MOS as an aircraft 
propeller repairman.  The veteran provided significant 
amounts of internet research detailing the duties of his 
assigned missions and regarding various toxins found in fuels 
and herbicides.  No objective record, however, confirms the 
veteran's exposure to diesel fuel or any of the chemicals he 
alleges are responsible for his current condition, to include 
arsenic. 

Additionally, the veteran's service medical records do not 
indicate any complaints, treatment or diagnoses of any skin 
conditions associated with toxins.  The treatment records do 
indicate removal of a small cyst on the veteran's back in 
February 1970, but the incident was not followed up with any 
further treatment.  The veteran's separation examination, 
moreover, is silent as to any chronic skin condition.  It is 
noteworthy that the veteran's May 1966 induction examination 
notes the veteran's self-reported history of minimal exposure 
to radioactive materials prior to service in a college 
chemistry class.  Overall, the veteran's service medical 
records are simply devoid of any findings consistent with a 
chronic skin condition.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran's current basal cell 
carcinoma is related to his military service, to include 
exposure to Agent Orange, other herbicides or diesel fuel.  
The Board concludes it is not. 

After service, the veteran was treated for lesions found on 
the left side of his nose, his left ear and his left forearm 
as early as 1998, nearly three decades after service.  Only 
the lesion found on the left side of his nose, however, was 
confirmed to be basal cell carcinoma in a December 1998 
biopsy report.  The lesion was removed leaving a barely 
visible scar and no deformity. 

In support of his claim, he submitted a May 2003 statement 
from private Dr. Brandon, D.O., who opined as follows:

I saw [the veteran] on May 13, 2003, with a history of 
being exposed to Agent Orange and Diesel fuel in 
Vietnam.

My findings at that time were of basal cell skin cancer 
of his nose and ear.

After reviewing MSDS and other literatures it is felt by 
this physician that in all probability there could be a 
relation between this exposure and the basal cell 
cancer.

The Board concludes Dr. Brandon's medical opinion is not 
persuasive for the following reasons.  Dr. Brandon's opinion, 
for one, is based on at least incomplete information and at 
most inaccurate factual premises and therefore is not 
probative. See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  In reporting the veteran's history, Dr. Brandon 
presumed the veteran's rendition of his military history.  
Significantly, Dr. Brandon accepted the veteran's contention 
that he was exposed to diesel fuel mixtures containing 
various toxins.  As explained above, the service medical 
records do not confirm exposure to diesel fuels.  Again, 
while the veteran is presumed to have been exposed to Agent 
Orange, no such presumption exists for the exposure of diesel 
fuel.  Aside from the veteran's statements, there simply is 
no objective evidence of the alleged exposure.

Even if the Board presumes diesel fuel exposure, Dr. Brandon 
does not explain or attach clinical tests performed, if any, 
in conjunction with his listed findings.  Indeed, the 
clinical tests of record are in conflict with Dr. Brandon's 
finding of basal cell skin cancer of the veteran's ear.  

The actual substance of Dr. Brandon's opinion, moreover, is 
speculative at best. Although favorable at first glance, Dr. 
Brandon merely speculates that there "could be" a casual 
connection between the veteran's Agent Orange and alleged 
diesel fuel exposure and his current skin condition.  Medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim. See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  The fact that something is a possibility 
does not mean it is at least as likely as not the cause of 
the current condition.

As for the medical literature provided by the veteran, such 
generic texts, which do not address the facts in this 
particular veteran's own case, and with a sufficient degree 
of medical certainty, do not amount to competent medical 
evidence of causality.  Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

The veteran was afforded a VA examination in July 2004 
wherein the examiner diagnosed the veteran with basal cell 
carcinoma - status post Mohs procedure with nondeforming scar 
formation and skin flap of the nasal crease on the left.  In 
regard to etiology, the examiner opined as follows:

Based on the current data, there is not enough 
supportive data to attribute the veteran's basal cell 
carcinoma to the Agent Orange or diesel fuel.  The risk 
factors that are common for basal cell carcinoma include 
chronic exposure to ultraviolet radiation and sunlight, 
which is the most important.  In addition, chronic 
arsenic exposure, therapeutic radiation, and 
immunosuppression are noted risk factors for basal cell 
carcinoma.  Hence, it is not likely, based on the lack 
of supporting evidence, that the veteran's basal cell 
carcinoma is secondary to the Agent Orange and diesel 
fuel.	

In contrast to Dr. Brandon's opinion, the Board finds the VA 
examiner's opinion compelling.  The examiner's conclusion is 
based on specific clinical tests and findings, and a complete 
review of the claims file, including Dr. Brandon's May 2003 
statement and the veteran's internet research of medical 
literature.  Also compelling, even if the Board were to 
presume the veteran's exposure to diesel fuel, the VA 
examiner further opines there is not enough supportive data 
to find a causal connection.  This is further evidenced by 
Dr. Brandon's speculative conclusion as discussed above. 

The Board has considered the veteran's statements.  His 
claims that his in-service exposure to various toxins in 
diesel fuel and herbicides are responsible for his current 
skin condition simply cannot be substantiated by the record.  
Even if presumed, there is no objective and persuasive 
medical evidence linking such exposure to the veteran's skin 
condition.  To the extent that the veteran is himself 
asserting that his skin condition is the result of diesel 
fuel and herbicide exposure, laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as diagnoses and etiology of medical 
conditions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Thus, his statements, without more, do not 
constitute competent favorable evidence.  

In summary, the Board finds the evidence of record is against 
the veteran's claim.  Direct service connection requires a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in October 2002.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The letter told him what evidence was 
necessary, to provide or identify any relevant evidence, and 
that it was ultimately his responsibility to ensure that VA 
received any relevant evidence.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  The veteran has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his basal cell carcinoma can be 
directly attributed to service.  Cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).  Further examination or opinion is 
not needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for basal cell carcinoma, 
claimed as due to Agent Orange and diesel fuel exposure, is 
denied.


REMAND

The VCAA, in part, requires VA to adequately identify the 
evidence necessary to substantiate the claim, the evidence 
presently of record, and the veteran's and VA's respective 
responsibilities in development of evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Here, although an October 2002 letter was sent to the veteran 
advising him of the laws and regulations specific to service 
connection issues, no letter was sent to the veteran advising 
him of the laws and regulations specific to effective date 
issues and CUE claims.  A letter was sent to him in 2004 
addressing his claim of entitlement to an earlier effective 
date for the grant of service connection for bilateral 
hearing loss and, therein, advising the veteran of the basis 
on which CUE claims are adjudicated.  There was no specific 
letter, however, regarding his tinnitus claim.  The veteran 
is entitled to a letter adequately identifying the evidence 
necessary to substantiate his claim of entitlement to an 
effective date earlier than September 13, 2002, for the grant 
of service connection for tinnitus, to include the issue of 
whether there was CUE in the January 1992 rating decision 
followed by a subsequent readjudication.  See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. Apr. 5, 2006).  

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent court decisions, and any other 
applicable legal precedent concerning the 
claim for an earlier effective date for 
the grant of service connection for 
tinnitus, to include the issue of whether 
there was CUE in the January 1992 rating 
decision.

2.  After the above is complete, 
readjudicate the veteran's claim, to 
include consideration of whether a January 
1992 rating decision was clearly and 
unmistakably erroneous in not considering 
and granting service connection for 
tinnitus.  If the claim remains denied, 
issue a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


